745 F. Supp. 2d 384 (2010)
Pasha S. ANWAR, et al., Plaintiffs
v.
FAIRFIELD GREENWICH LIMITED et al., Defendants.
No. 09 Civ. 0118.
United States District Court, S.D. New York.
November 23, 2010.
David A. Barrett, David A. Barrett, Boies, Schiller & Flexner, LLP, Christopher Lovell, Victor E. Stewart, Jody Krisiloff, Lovell Stewart Halebian Jacobson LLP, James Abram Harrod, III, Carl Lester Stine, Chet Barry Waldman, Robert Craig Finkel, Wolf Popper LLP, Robert Alan Wallner, Jean Lee, Kent Andrew Bronson, Kristi Stahnke McGregor, Robert Alan Wallner, Milberg LLP, William M. O'Connor, Crowell & Moring LLP Brian Dale Graifman, David Alan Gehn, Gusrae, Kaplan, Bruno & Nusbaum, PLLC, Catherine A. Torrell, Cohen Milstein Sellers & Toll P.L.L.C., Daniel W. Krasner, Demet Basar, Gregory Mark Nespole, Wolf Haldenstein Adler Freeman & Herz LLP, Hillary Sobel, Jeffrey Charles Zwerling, Robert S. Schachter, Stephanie Elizabeth Kirwan, Stephen Leland Brodsky, David Robert Kromm, Richard A. Speirs, Zwerling, Schachter & Zwerling, David J. Molton, Martin S. Siegel, Brown Rudnick LLP, Joseph Emanuel Neuhaus, Sullivan And Cromwell, LLP, New York, NY, Sashi Bach Boruchow, Stuart Harold Singer, Susan E. Klock, Boies, Schiller & Flexner LLP, Fort Lauderdale, FL, Matthew W. Cheney, Crowell & Moring LLP, Daniel S. Sommers, Joshua Seth Devore, Steven Jeffrey Toll, Cohen Milstein Sellers & Toll PLLC, Washington, DC, Paul Edouard Dans, Rivero Mestre & Castro, Jeffrey F.D. Bogert, Bogert & Rembold, P.L., Laurence Edward Curran, III, Curran & Associates, Coral Gables, FL, David Alan Rothstein, Jeffrey Brett Kaplan, Lorenz Michel Pruss, Dimond Kaplan & Rothstein, Coconut Grove, FL, Robert E. Linkin, Dimond Kaplan & Rothstein, PA, Richard E. Brodsky, The Brodsky Law Firm, Miami, FL, Michael Jules Aguirre, Aguirre, Morris & Severson LLP, San Diego, CA, for Plaintiffs.
Mark Geoffrey Cunha, Michael Joseph Chepiga, Paige Elizabeth Fleming, Paul Jacob Sirkis, Peter Eric Kazanoff, Sara Ann Ricciardi, Simpson Thacher & Bartlett LLP, Glenn Kurtz, White & Case LLP, Andrew J. Levander, David Scott Hoffner, Dechert, LLP, Adam K. Grant, *385 Daniel R. Benson, Daniel J. Fetterman, Marc E. Kasowitz, Kasowitz, Benson, Torres & Friedman, LLP, Helen Virginia Cantwell, Mark P. Goodman, Debevoise & Plimpton, LLP, Eliot Lauer, Michael Joseph Moscato, Timothy Neil McCabe, Curtis, Mallet-Prevost, Colt & Mosle, LLP, Andrew M. Genser, Amy E. Crawford, Kirkland & Ellis LLP, Gabrielle Sean Marshall, Sarah Loomis Cave, William R. Maguire Hughes Hubbard & Reed LLP, Stephen Lee Weinstein, Eiseman, Levine, Lehrhaupt & Kakoyiannis, P.C., Edward M. Spiro, Robert James Anello, Claudio Godinez Roumainochoa, Morvillo, Abramowitz, Grand, Iason, Anello & Bohrer, P.C., Jonathan David Cogan, Michael Sangyun Kim, Kobre & Kim LLP, Sharon L. Nelles, Allison Caffarone, Bradley Paul Smith, Patrick Barrett Berarducci, Sullivan & Cromwell, LLP, New York, NY, Jennie Boehm Krasner, Dechert, LLP, Princeton, NJ, Amanda McGovern, Dyanne Eyce Feinberg, Elizabeth A. Izquierdo, Lewis Nathan Brown, Terence Michael Mullen, Gilbride Heller & Brown P.A., Ricardo Alejandro Gonzalez, Hilarie Bass, Greenberg Traurig, P.A., Miami, FL, Brenton Rogers, Emily Nicklin, Timothy A. Duffy, Kirkland & Ellis LLP, Chicago, IL, Diane Lee McGimsey, Sullivan and Cromwell LLP, Los Angeles, CA, Bruce Allen Baird, Covington & Burling, L.L.P., Washington, DC, for Defendants.

DECISION AND ORDER
VICTOR MARRERO, District Judge.
On October 18, 2010 plaintiff Headway Investment Corporation ("Headway") brought a motion (the "Motion") seeking reconsideration of various findings made in the Court's Decision and Order dated October 4, 2010. By Notice of Joinder dated October 20, 2010, plaintiff Maria Akriby Valladolid ("Valladolid") joined Headway's Motion (the "Joinder"). On November 16, 2010, the Court granted the Motion as to Headway, and indicated that its ruling with respect to Valladolid's Joinder would be set forth in a subsequent decision and order.
Therefore, upon review of the representations and arguments made in the parties' submissions[1] as well as during the telephone conference with the Court on October 20, 2010, the Court GRANTS the Joinder with respect to all of Valladolid's claims against individual defendant Luisa Serena. Additionally, in light of the representations and arguments discussed in the Standard Chartered Letter-Brief and the Valladolid Letter-Brief, as well as during a subsequent telephone conference with Valladolid, Standard Chartered, and the Court on November 22, 2010, the Court further GRANTS the Joinder solely as it relates to Valladolid's gross-negligence claims asserted against Standard Chartered. Accordingly, it is hereby
ORDERED that the joinder of plaintiff Maria Akriby Valladolid ("Valladolid") (Docket No. 552) for reconsideration of the Court's Decision and Order dated October 4, 2010 is GRANTED; and it is further
ORDERED that all of Valladolid's claims against individual defendant Luisa Serena are reinstated; and
ORDERED that Valladolid's claims for gross negligence asserted against defendants Standard Chartered International *386 (USA) Ltd., Standard Chartered Bank International (Americas) Ltd., and Standard Chartered PLC are reinstated.
SO ORDERED.
NOTES
[1]  The Court received a letter-brief from defendants Standard Chartered International (USA) Ltd., Standard Chartered Bank International (Americas) Ltd., and Standard Chartered PLC (collectively, "Standard Chartered") dated October 21, 2010 (the "Standard Chartered Letter-Brief"), two letter-briefs from defendants Carlos Gadala-Maria, Raul N. Mas, Robert Friedman, Rodolfo Pages and John G. Dutkowski dated October 21, 2010 and November 3, 2010, and a letter-brief from Valladolid dated November 5, 2010 (the "Valladolid Letter-Brief").